Case 1:21-cr-00006-TSK-MJA Document 13 Filed 02/23/21 Page 1 of 1 PageID #: 22




                IN THE UNITED STATES DISTRICT COURT FOR THE
                    NORTHERN DISTRICT OF WEST VIRGINIA

UNITED STATES OF AMERICA,

                      Plaintiff,

v.                                                           Criminal Action No. 1:21cr6
                                                             (Judge Kleeh)

EDWARD SMITH,

                      Defendant.

                        ORDER GRANTING UNITED STATES’
                    UNOPPOSED MOTION TO DISMISS INDICTMENT

       Finding good cause, the Court GRANTS the United States= Unopposed Motion to Dismiss

Indictment (Dkt. No. 12) and DISMISSES WITH PREJUDICE the Indictment returned by the

Grand Jury on January 5, 2021 (Dkt. No. 3).

       It is so ORDERED.

       The Court DIRECTS the Clerk to provide a copy of this Order to counsel of record by

electronic means.

              February 23, 2021
       Dated: __________________________

                                                ____________________________________
                                                Thomas S. Kleeh
                                                United States District Judge
